Citation Nr: 0809262	
Decision Date: 03/19/08    Archive Date: 04/03/08	

DOCKET NO.  04-24 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  
The veteran, who had active service from May 1968 to 
May 1971, appealed that decision to the Board, and the case 
was referred to the Board for appellate review.  In March 
2007 the Board returned the case for additional development, 
specifically to afford the veteran a BVA hearing at the RO, 
and the case was subsequently returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that there is a question as to 
whether the veteran actually has PTSD associated with his 
service in Vietnam.  For example, VA outpatient treatment 
records contain diagnoses of PTSD, but following a May 2006 
VA examination, a VA psychologist, which accepting that the 
veteran had participated in combat as a combat engineer, 
nevertheless concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  Thus the record appears to 
contain conflicting diagnoses of PTSD.  

As the United States Court of Appeals for Veterans Claims 
(Court) noted that where "there has been an 'unequivocal' 
diagnosis of PTSD by mental health care professionals, the 
adjudicators must presume that the diagnosis was made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor (or 
stressors)."  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  
However, the Board need not reconcile these diagnoses at this 
point since, as will be explained below, the record does not 
clearly demonstrate that the veteran engaged in combat with 
the enemy or that any stressful incident related by has been 
verified so as to support a diagnosis of PTSD.  

The record reflects that the RO has been unable to verify the 
stressful incidents the veteran reports he was exposed to 
while serving in Vietnam based on information provided by 
him.  A July 2003 letter from the US Armed Services Center 
for Unit Records Research (CURR) relates that an attempt had 
not been made to research the stressful incidents reported by 
the veteran because insufficient stressor information had 
been provided by the veteran, for example a time frame dated 
within 60 days of the stressors, identification of specific 
locations and the full name of casualties.  In this regard, 
the veteran has related that he was engaged in combat during 
two tours in Vietnam and in statements from the veteran 
received in March and May 2003 he essentially reported that 
he performed his service duties in Vietnam "under constant 
enemy action."  The veteran also related general information 
about an incident that occurred in his first tour of duty in 
Vietnam when 20 or 30 soldiers were under siege for a month 
with 11 to 13 surviving to be airlifted out.  Transcript at 
4, 13.  

While it is accurate that verifying stressful incidents 
related to an individual generally requires some degree of 
specificity to permit a meaningful search, the Board is of 
the opinion that unit records may be able to verify the type 
of duties performed by Company A and Company B of the 20th 
Engineering Battalion (Combat) during the veteran's first 
tour in Vietnam, and Company C of the 26th Engineering 
Battalion during the veteran's second tour of duty, and 
whether those unit's duties included activities that would 
constitute "combat with the enemy."  Furthermore, the Board 
does suspect that if the incident described by the veteran at 
his hearing before the Board actually occurred during his 
first tour of duty in Vietnam where a group of 20 or 30 
soldiers was under siege for approximately a month with only 
approximately half surviving, it may very well be verifiable 
through a review of unit records or other ancillary records 
of Company A and B of the 20th Engineering Battalion 
(Combat).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
this case is REMANDED for the following actions:  

1.  The RO/AMC should obtain information 
regarding the activities of Company A, 
20th Engineering Battalion (Combat) 
between April 14, 1969, and February 17, 
1970, and Company B, 20th Engineering 
Battalion (Combat) between February 18, 
1970, and March 27, 1970, and Company C, 
26th Engineering Battalion between 
September 1970 and November 1970, as 
reflected on the veteran's DA Form 20 
(enlisted qualification record), and 
whether those units engaged in combat 
with the enemy while the veteran was 
assigned to those units.  The RO/AMC 
should also specifically request any 
available information concerning an 
incident that occurred during the 
veteran's first tour of duty in Vietnam 
while assigned to either Company A or 
Company B of the 20th Engineer Battalion 
(Combat) and whether either unit was 
under siege for approximately a month 
with a loss of approximately 11 or 13 
individuals out of 20 or 30.  Information 
should be sought from sources which 
include, but is not limited to, unit and 
organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio 
logs, command chronology and war diaries 
and monthly summaries.  

2.  After the development in the first 
paragraph has been completed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the 
RO/AMC should so state in its report.  
This report should then be added to the 
claims file.  

3.  If a stressful incident is found to 
be verified by the evidence of record, 
the veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the 
examiner with a summary of any stressor 
described above, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file, including the VA outpatient 
treatment records and the report of the 
May 2006 VA examination, and following 
this review and the examination indicate 
whether the veteran has PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found established by the RO/AMC.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	DAVID WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



